                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

Brian Green,

                                Plaintiff,

v.                                                            CASE NO. 3:19-CV-00075-KDB

Wells Fargo Bank, N.A.; Brock & Scott, PLLC,

                                Defendants.


            DEFENDANTS WELLS FARGO BANK, N.A., BROCK & SCOTT, PLLC
                and K. SAANVAL AMIN’S MOTION TO STRIKE AND/OR
                MOTION TO DISMISS SECOND AMENDED COMPLAINT

           NOW COME Defendants Wells Fargo Bank, N.A., Brock & Scott, PLLC and K. Saanval
Amin (“Defendants”), by and through their undersigned counsel, and: (1) move this Court for an
Order to strike Plaintiff Brian Green’s Second Amended Complaint filed by on March 2, 2020,
pursuant to Rule 12(f) of the Federal Rules of Civil Procedure; and/or (2) move this Court for an
Order to dismiss with prejudice Plaintiff Brian Green’s Second Amended Complaint filed by on
March 2, 2020, pursuant to Rule 12(b)(1) & (6) of the Federal Rules of Civil Procedure.
           WHEREFORE, for the foregoing reasons and the reasons sets forth in Defendants’
     Memorandum of Law filed contemporaneously herewith, which is incorporated herein by
     reference, Defendants respectfully pray that the Court strike and/or dismiss with prejudice the
     Second Amended Complaint, and for such further relief as this Court deems just and proper.
           Respectfully submitted this 25th day of March, 2020.
                                                    /s/ Alan M. Presel
                                                    Alan M. Presel, NC Bar #24470
                                                    BROCK & SCOTT, PLLC
                                                    8757 Red Oak Blvd., Suite 150
                                                    Charlotte, NC 28217
                                                    Telephone: 704-643-0290 ext. 1009
                                                    Facsimile: 704-553-7225
                                                    Alan.Presel@brockandscott.com
                                                    Attorneys for Defendants Wells Fargo Bank,
                                                    N.A., Brock & Scott, PLLC & K. Saanval Amin




             Case 3:19-cv-00075-KDB Document 36 Filed 03/25/20 Page 1 of 2
                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

Brian Green,

                             Plaintiff,

v.                                                         CASE NO. 3:19-CV-00075-KDB

Wells Fargo Bank, N.A.; Brock & Scott, PLLC,

                             Defendants.


                                CERTIFICATE OF SERVICE

       This is to certify that on this date the undersigned has electronically filed the foregoing
Motion to Strike and/or Motion to Dismiss Second Amended Complaint with the Clerk of
Court using the CM/ECF system. This is to further certify that on this date the undersigned has
served, or caused to be served, the foregoing upon pro se Plaintiff by placing a copy of the same
in a postage paid envelope addressed to the person hereafter named, return address clearly
indicated, to the place and address stated below, which is the last known address, and by
depositing said envelope in the U.S. Mail:
                                      Brian Green
                                      113 Indian Trial Road North, Suite 280
                                      Indian Trial, NC 28079
                                      Pro Se Plaintiff

       Respectfully submitted this 25th day of March, 2020.


                                                /s/ Alan M. Presel
                                                Alan M. Presel, NC Bar #24470
                                                BROCK & SCOTT, PLLC
                                                8757 Red Oak Blvd., Suite 150
                                                Charlotte, NC 28217
                                                Telephone: 704-643-0290 ext. 1009
                                                Facsimile: 704-553-7225
                                                Alan.Presel@brockandscott.com
                                                Attorneys for Defendants Wells Fargo Bank,
                                                N.A., Brock & Scott, PLLC & K. Saanval Amin



         Case 3:19-cv-00075-KDB Document 36 Filed 03/25/20 Page 2 of 2
